UNITED STATES DISTRICT COURT Ban
FOR THE DISTRICT OF COLUMBIA Fr y L E D

SEP 4 2 2019

MARCUS MEIKLE, ) Clerk, U.S. District & Bankruptey
) Courts for the District of Cotumbia
Plaintiff, )
) Civ. No. 19-2436 (UNA)
)
OFFICE OF THE MAYOR, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on consideration of the plaintiffs application to proceed in forma
pauperis and his pro se complaint. The plaintiff alleges that he has attempted to file 32 cases in the
Superior Court of the District of Columbia since December 2018 which its Clerk refused to file and to
assign case numbers. He asks this Court to award him $ 60 million, or the total amount he has
demanded in his attempted Superior Court cases. In addition, the plaintiff demands additional

compensation for the harm he has suffered as a result of the Superior Court’s inaction.

This Court cannot provide the relief the petitioner seeks. “As a general rule, applicable here, this
Court lacks jurisdiction to review the decisions of the Superior Court.” Morton v. United States, No.
1:19-CV-00514, 2019 WL 1924252, at *1 (D.D.C. Apr. 26, 2019) (citations omitted). Furthermore, the
immunity the Superior Court judges enjoy extends to the Clerk of Court, such that he, too, is absolutely
immune from suit. See Hurt v. Clerks, Superior Court of District of Columbia, No. 06-cv-5308, 2006
WL 3835759, at *1 (D.C. Cir. Dec.22, 2006) (per curiam) (affirming the dismissal of an action against
judicial clerks to whom absolute judicial immunity is extended); Sindram v. Suda, 986 F.2d 1459, 1460
(D.C. Cir. 1993) (per curiam) (“holding .. . that clerks, like judges, are immune from damage suits for
performance of tasks that are an integral part of the judicial process”); Sindram v. Monroe, No. 09-cv-

1099, 2009 WL 1684584, at *1 (D.D.C. June 16, 2009) (“[A] Superior Court clerk's
decisions to accept or reject a litigant's filings are basic and integral to the court's function and such
decisions fall within the defendant's jurisdiction. The Court will dismiss the complaint in its entirety

because judicial immunity protects the defendant from suit.”).

The Court will grant the plaintiffs application to proceed in forma pauperis and will dismiss the

complaint. An Order is issued separately.

DATE: ie 3M o19 foot pa

United Statés District Judge